DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claim 1 and the cancellation of claims 4 – 5 & 7. Claims 1 – 3, 6, & 8 – 15 are pending and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
To satisfy the enablement requirement of 35 U.S.C. 112, first paragraph, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." See, e.g., In re Wands, 858 F.2d 731, 736-37 (Fed. Cir. 1988). In In re Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737. The undue experimentation determination is not a single factual determination. Rather, it is a conclusion reached by weighing all the factual considerations. Wands, 858 F.2d at 737. 
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art. The initial inquiry is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains. The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art. See MPEP § 2164.05(a).
Turning to the Wands factors:
(1) the breadth of the claims: Amended claim 1 is directed to a flexible plastic film with a support substrate of thickness 20 – 80 µm and a UV curable coating layer comprising crosslinked copolymer of a 3- to 6-functional acrylate-based binder and a 7- to 20-functional urethane binder, as well as inorganic fine particles having a mean particle diameter of 15 – 100 nm. As evidenced by claims 8 – 12, the structural limitations of claim 1 are not the only factors that contribute to the desired flex for achieving the claimed coating with no cracks. 
Furthermore, the claim limits the coating to layer a 3-6 functional acrylate based binders and a 7-20 functional acrylate binder can be used with inorganic particles. Amended claim 1 does not recite which binder achieves the claimed coating with no cracks. The binders are combined with inorganic particles, with a range of different sizes. Amended claim 1 does not recite any specific type of inorganic particles or recite the specific particle size distribution that achieves a coating with no cracks.
Claim 1 is directed to a film of a hardness of 5H or more under a 1kg load and does not generate a crack of more than 3 mm when bending the middle of the film 90 degrees and repeating 100,000 times. However, there are no limitations in claim 3 to how to test the film for its ability to not crack at all. Thus, claim 3 seeks to cover an invention where no cracks of any length are formed, under any circumstances.
(2) the nature of the invention: the invention is a flexible plastic film with excellent hardness and flexibility.
(3) the state of the prior art: the prior art (see e.g., Matsufuji) disclose it is known to make a flexible plastic film comprising supports such as PEI, PET, PEN, & PMMA (paragraph [0050]).  The flexible plastic film is known to contains a hard coat film composed of a crosslinking polymer formed from a radiation polymerizable resin.
(4) the level of one of ordinary skill: the level of skill in the art is high with inventors generally having at least a degree in materials science or a similar field. See e.g., Declaration in US 15/744,702.
(5) the level of predictability in the art: the predictability in the art is low. See e.g., Declaration in US 15/744,702 averring that achieving both a 6H hardness and bending durability in the exemplified films was unexpected.
(6) the amount of direction provided by the inventor: the amount of direction is low. There is no general teaching in the specification as filed to direct those of ordinary skill in the art with respect to crack formation (or lack thereof). With respect to the support substrate, the inventor teaches at least 10 different polymers can be used or combinations of the polymers. There is little teaching of how to pick the binder to achieve the desired flex. The inventors teach for the coating layer a 3-6 functional acrylate based binders and a 7-20 functional acrylate binder can be used with inorganic particles. There is little teaching of how to pick the binder to achieve the desired flex. The binders are combined with inorganic particles, of which the inventors teach four different types of different sizes and that multiple types with different size distributions may be used. There is little teaching of how to pick the particles to achieve the desired flex.
(7) the existence of working examples: the inventors include working examples in tables 1-4 which are then tested with results shown in tables 5-8. In every inventive example the bending test shows a result of 3mm or 4mm (Tables 5 and 7) and were rated as “OK” in the bending durability test (Table 7).  The inventor explains these tests in the specification as follows:
Bending Test: Each film was interposed and wound between cylindrical mandrels of various diameters and then the minimum diameter at which no cracks occurred was measured. 
Bending durability test: FIG. 1 is a view schematically showing a method for performing a bending durability test of a film according to one embodiment of the present invention.  Each of the films of Examples and Comparative Examples was cut, but laser cutting10 was performed into a size of 80 x 140 mm so as to minimize fine cracks at the edge portions. The laser cut film was placed on the measuring equipment and set so that the interval between the folded portions was 4 mm. Then, processes of folding and spreading both sides of the films at 90 degrees at room temperature were repeated 100,000 times by the speed at which the film was folded was once every 2 seconds. After repeating 100,000 times, and it15 was observed whether or not cracks of 3 mm or more in length occurred OK, or NG (a maximum number of repetitions without the occurrence of cracks). When cracks did not occur up to 100,000 times of repetitions, the bending durability was judged to be excellent. 

In the bending test, a result of 3 indicates the minimum diameter at which no cracks occurred. Therefore, it can be concluded that at the next smaller diameter test, cracks did occur. In the bending durability test all the examples were rated as “ok” indicating a crack of 3mm or less and none as excellent (indicating no cracks).  There are no working examples which satisfy claim 3 “wherein the film does not generate a crack.”

(8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure: the quantify of experimentation is high. As discussed above, the PHOSIA starting with the examples would have to experiment with all of the types of polymers for the substrate, all of the types of compositions for the coatings, all of the types of inorganic particles. They would also have to vary the thickness of the substrate and coatings within a wide range and the particle sizes of the particles. 
Upon balancing all of the Wands factors, the burden on making the invention would be undue. Given the lack of direction in the specification, lack of working examples and especially given the breadth of the claim (“does not generate a crack”), the level of experimentation would be undue.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 3, 6, 8 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsufuji et al. (US 2002/0018886), in view of Nakajima et al. (WO 2013/191254 A1, submitted in parent app 7/01/2020), and Ueda et al. (WO 2014/022368 A2, submitted with IDS filed 11/12/2020).
With regard to claim 1, Matsufuji et al. disclose a flexible plastic film comprising supports that can be formed from several of the claimed polymers, such as PEI, PET, PEN, & PMMA (paragraph [0050]) with a thickness of 20 – 500 µm (paragraph [0052]). The supports (“substrate”) has a modulus of surface elasticity (“elastic modulus”) of 5 – 15 GPa (paragraphs [0054] – [0054]), which contains Applicant’s claimed elastic modulus of 4 – 9 GPa. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The flexible plastic film also contains a hard coat film composed of a crosslinking polymer formed from a radiation polymerizable resin containing 3 – 6 functional acrylate binders (paragraph [0098]) and inorganic fine particles (paragraph [0102]). The inorganic particles have a diameter of 5 – 500 nm, preferably 10 – 100 nm (paragraph [0101]), which includes Applicant’s claimed range of 15 – 100 nm. The hard coat film has a thickness of 2 – 30 µm, preferably 3 – 20 µm (paragraph [0169]). 
Matsufuji et al. does not teach a specific type of prepolymer urethane resin to use.
Nakajima et al. teach cured hard coating for display screens (paragraph [0002]) with excellent scratch resistance and flexibility when cured comprising polyfunctional urethane (meth)acrylate oligomer (A) having functional number 10 – 20 (paragraph [0023]), (meth)acrylate monomer (B) having functional group number 2 – 6 (paragraph [0030]), wherein A & B are mixed in the mass ratio of 60:40 to 95:5 (paragraphs [0008] & [0037]).  Crosslinking of component A & component B in the amount of 60:40 to 95:5 reduces rigidity and imparts flexibility while maintaining hardness (paragraph [0037]). 
Therefore, based on the teachings of Nakajima et al., it would have been obvious to one of ordinary skill in the art to use 10 – 20 functionalized urethane acrylate as the urethane crosslinker for forming the copolymer taught by Matsufuji et al. for improving the flexibility of the hard coat while maintaining the desired hardness.
Matsufuji et al. do not teach the pencil hardness and crack resistance of claim 1.
Matsufuji et al. do not teach the ratio between the first and second fine particle groups or the surface treatment of the fine particles with methacroxysilane (a silane coupling agent).
Ueda et al. teach a hard coating comprising a bimodal average particle size for surface treated inorganic nanoparticles, such as silica (pgs. 6 & 19) in a (meth)acrylate or urethane binder (pg. 3).  The ratio of average particle size within the range of 60 – 400nm to the average particle size of nanoparticles having an average particle size within a range of 2 – 200 nm is from 2:1 to 200:1, more preferably 2.5:1 to 25:1 (pg. 6), which overlaps with Applicant’s claimed ratio of 9:1 to 3:7.  By using a mixture of nanoparticles of different sizes, it is possible to fill the hard coating with a large amount of nanoparticles and thereby increase the hardness of the coating (pg. 7).  The acrylate nanoparticles are silane functionalized in order to make the inorganic particles more compatible with the resin (pg. 7) with treatment agent, such as methacryloxypropyl trimethoxysilane or methacryloxypropyl triethoxysilane (paragraph Pg. 8), which are “methacroxyl silane” compounds.
Therefore, based on the teachings of Ueda et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to mix surface treated inorganic particles of different sizes in order to increase the hardness of the hard coating taught by Matsufuji et al.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the surfaces of the inorganic particles with a silane coupling agent in order to allow blending of the silica particles with the acrylate-based resin binder.
As shown in the table below, the hard coat and support taught by Matsufuji et al., Nakajima et al., and Ueda et al. encompasses a flexible plastic film substantially identical to Applicant’s flexible plastic film.  Therefore, the substantially identical flexible plastic film taught by Matsufuji et al., Nakajima et al., Ueda et al. would have the same properties of a hardness of 5H or more and crack resistance.

Applicant
Matsufuji et al.
Nakajima et al.
Ueda et al.
Hardcoating comprising copolymer of 3 – 6 functional acrylate and 7 – 20 functional urethane acrylate, having a weight ratio of 1:9 to 4:6. 

Hardcoating:
Copolymer of 2 & 3 functional acrylate combined with urethane crosslinker
Hardcoating:
10 – 20 functional urethane (meth)acrylate oligomer (crosslinker) (A) (P[0023]), 2 – 6 functional (meth)acrylate monomer (B) (P[0030]), wherein A & B are mixed in the mass ratio of 60:40 to 95:5 (paragraphs [0008] & [0037]).  

Hardcoating:
Both 1st & 2nd inorganic particles 5 – 50 pbw (wt.%), based on 100 pbw of the coating layer.
Surface modified with one or more acrylate functional silane coupling agents selected from (meth)acrylsilane, methacroxysilane, vinylsilane, epoxysilane, and mercaptosilane. 
Weight range of 1st and 2nd particles is 9:1 to 3:7. 
Hardcoating:
Mixture of inorganic particles, 1 – 99 wt%, more preferably 20 – 45 wt.% of coating


The ratio of average particle size within the range of 60 – 400nm to the average particle size of nanoparticles having an average particle size within a range of 2 – 200 nm is from 2:1 to 200:1 (pg. 6).
The nanoparticles are surface modified with silane coupling agent, such as methacryloxypropyl trimethoxysilane (pg. 8), which is a “methacroxysilane” compound
Substrate:
PET, PEN, PEI 
20 – 100 µm
Substrate:
PET, PEN, PEI
20 – 500 µm




With regard to claim 2, as discussed above for claim 1, the substantially identical flexible plastic film taught by Matsufuji et al., Nakajima et al., Ueda et al. would have the same properties as Applicant’s film. Therefore, the film taught by the combined teachings of the cited prior art would have a hardness of 6H or more under a load of 1 kg.
With regard to claim 3, as discussed above for claim 1, the substantially identical flexible plastic film taught by Matsufuji et al., Nakajima et al., Ueda et al. would have the same properties as Applicant’s film. Therefore, the film taught by the combined teachings of the cited prior art would not generate a crack.
With regard to claim 6, Matsufuji et al. teach the hard coat film which has a thickness of 2 – 30 µm, preferably 3 – 20 µm (paragraph [0169]).
With regard to claim 8, as discussed above for claim 1, Nakajima et al. teach the (meth)acrylate monomers A & B (10 – 20 functionality: 2 – 6 functionality) are mixed in the mass ratio of 60:40 to 95:5 (paragraphs [0008] & [0037]), which includes Applicant’s claimed range of 1:9 to 4:6. Crosslinking of component A & component B in the amount of 60:40 to 95:5 reduces rigidity and imparts flexibility while maintaining hardness (paragraph [0037]).
With regard to claim 9, Matsufuji et al. teach the amount of inorganic fine particles is desirably 1 – 99 wt%, more preferably 20 – 45 wt.%, of the total amount of the hard coat layer (paragraph [0102]), which is within Applicant’s claimed range of 5 – 50 parts by weight inorganic particles, based on 100 parts by weight coating. As such, the crosslinked copolymer is present in the amount of 1 – 99 wt.%. 
Furthermore, as discussed above for claim 1, Nakajima et al. teach the A monomers (7 – 20 functional acrylate) and B monomers (2 – 6 functional acrylate) are mixed in the mass ratio of 60:40 to 95:5 (paragraphs [0008] & [0037]). 
In other words, the 2 – 6 functional acrylate is present in the amount of 0.05 – 40 parts by weight, which overlaps with Applicant’s claimed range of 10 – 50 parts by weight based on 100 parts by weight of the coating layer. Additionally, the 7 – 20 functional acrylate is present in the amount of 0.006 – 94 parts by weight, which includes Applicant’s claimed range of 40 – 70 parts by weight based on 100 parts by weight of the coating layer.
With regard to claim 10, Matsufuji et al. teach the hard coat layer comprises inorganic particles having high hardness, such as silicon dioxide, titanium oxide, aluminum oxide, are preferred (paragraph [0100]).
With regard to claim 11, as discussed above for claim 1, Ueda et al. teach a hard coating comprising inorganic fine particles are surface-modified with a silane coupling agent comprising methacryloxypropyl trimethoxysilane, or methacryloxypropyl triethoxysilane (paragraph Pg. 8), which are “methacroxyl silane” compounds.
With regard to claim 12, as discussed above for claim 1, the substrate is composed of PEI, PET, PEN, or PMMA (paragraph [0050]).
With regard to claim 13, as discussed above for claim 1, the substantially identical flexible plastic film taught by Matsufuji et al., Nakajima et al., Ueda et al. would have the same properties as Applicant’s film. Therefore, the film taught by the combined teachings of the cited prior art would not have a crack when the film is wound on a mandrel having a diameter of 4 mm.
With regard to claims 14 – 15, Matsufuji et al. do not teach a foldable mobile device or display device comprising the flexible plastic film of claim 1.
Nakajima et al. teach cured hard coating for display screens and mobile phones (paragraph [0002]) with excellent scratch resistance and flexibility (i.e. foldable) (paragraph [0037]).
Based on the teachings of Nakajima et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the film taught by the combination of Matsufuji et al., Nakajima et al., Ueda et al. as a component of a foldable display device or a foldable mobile phone because Nakajima et al. teach hard coatings with excellent scratch resist and flexibility are desirable for use in the flexible (foldable) devices, such as display devices and mobile phones.

Response to Arguments
Applicant argues, “The Office asserted that the specification does not support a flexible film that does not generate a crack. See Office Action p. 4. The Office alleged that there are no materials recited in claim 1 for composition and there are no limitations on how to test the film forming a crack. See id. The Office alleged that there is no general teaching in the subject application as to which materials are capable of preventing crack formation. See id…claim 1 has been amended to recite:
… a support substrate; and an ultraviolet curable coating layer formed on at least one surface of the support substrate,
Wherein the support substrate has an elastic modulus of 4 to 9 GPa as measured according to ASTM D882,
Wherein the support substrate has a thickness of 20 to 80 um,
Wherein the ultraviolet curable coating layer includes a crosslinked copolymer of a 3- to 6-functional acrylate-based binder and a 7- to 20-functional urethane acrylate-based binder; and inorganic fine particles having a mean particle diameter of 15 – 100 nm,….” (Remarks, Pgs. 5 – 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the Office did not allege that there are no materials recited in claim 1 for composition. The problem with claim was not the amount of detail regarding the composition and structure of the film in claim 1, but rather claim 3 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Second, Applicant’s claim 3 does not contain limitations on how to test the film forming a crack. 
Third, as discussed above, the specification teaches for the bending test, a result of 3 indicates the minimum diameter at which no cracks occurred. Therefore, it can be concluded that at the next smaller diameter test, cracks did occur. In the bending durability test all the examples were rated as “ok” indicating a crack of 3 mm or less and none as excellent (indicating no cracks).  There are no working examples which satisfy claim 3 “wherein the film does not generate a crack.” 
Therefore, the rejection of claim 3 for lack of enablement is maintained.

Applicant argues, “The Office Action on page 8 alleged that it would have been obvious to modify the hard coat layer of Matsufuji with a 10-20 functionalized urethane acrylate of Nakajima in order to improve flexibility while maintaining hardness…However, Nakajima clearly discloses that the polyfunctional urethane (meth)acrylate oligomer with 10 or more of functional groups is included to increase hardness of the film…See Nakajima at [0024]…as skilled artisan would be able to reasonably understand that Nakajima is not suggesting that a 10-20 functionalized urethane acrylate is included to impart flexibility, but rather the ratio of component A to component B should be 95 or less, preferably 90 or less to prevent deterioration of flexibility due to high crosslinking.
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, flexibility and hardness are not mutually exclusive. Second, Applicant’s discussion of Nakajima et al. only focuses on the use of 10 – 20 functional urethane (meth)acrylate oligomer alone, which is not the composition Applicant claims. However, the primary reference already teaches the presence of a 2 – 6 urethane (meth)acrylate oligomer. Therefore, the motivation to combine is not a benefit of substituting a small functional urethane (meth)acrylate oligomer with a large functional urethane (meth)acrylate oligomer, but rather the benefit of forming a mixture urethane (meth)acrylate oligomer of small functionality with urethane (meth)acrylates of large functionality. 
As discussed in the office action, Nakajima et al. teaches the benefit comes from the combination of (a) 10 – 20 functional urethane (meth)acrylate oligomer with (b) 2 – 6 functional urethane (meth)acrylate oligomer. Nakajima et al. teaches the benefits of this mixture in paragraph [0037]:
The mixing ratio of the component (A) and the component (B) described above needs to be in the range of 60:40 to 95:5 by mass ratio:
By setting the addition ratio of the component (A) to 60 or more, preferably 70 or more, it is possible to obtain a cured product having sufficient hardness when the energy ray-curable resin composition of the present invention is cured, and to obtain fingerprints. A wiping-off effect can be obtained. Further, by setting the addition ratio of the component (A) to 95 or less, preferably 80 or less, it is possible to prevent the crosslinking density from becoming too high, and to obtain a cured product having flexibility.

	Therefore, the secondary reference of Nakajima et al., teach the combination of the different oligomers provides the benefit of flexibility and hardness, as discussed in the previous office action.

Applicant argues, “A skilled artisan would not have been motivated to combine or modify the hard coat film disclosed in Matsufuji based on the disclosures Nakajima. Here, the evidence on record clearly demonstrates that Matsufuji already achieved a better pencil hardness than Nakajima. As such, a skilled artisan would not have been motivated to modify the hard coat film on Matsufuji with a 10-20 functionalized urethane acrylate to increase flexibility as alleged in the Office Action.
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the motivation to combine the teaching of the secondary reference is not based on a desired hardness value alone, but also flexibility. Flexibility and hardness are not mutually exclusive.
Second, the hardness is not the result of the teachings of one reference alone. The hardness would flow naturally from following the teachings of the cited references.

Applicant argues, “Ueda fails to teach or suggest a pencil hardness of at least 5H under a load of 1 kg. In fact, Ueda fails to mention any pencil hardness. The Office failed to point to any evidence that a person of ordinary skill in the art would have expected to improve the hardness of Matsfuji and, thus would have been motivated to modify Matsufuji with the nanoparticles of Ueda to increase the film hardness” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the hardness is achieved by the combined teachings of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, Ueda et al. explicitly discloses that by using a mixture of nanoparticles of different sizes, it is possible to fill the hard coating with a large amount of nanoparticles and thereby increase the hardness of the coating (pg. 7). Therefore, contrary to Applicant’s assertion, the Office provided evidenced in the teachings of Ueda et al. that one of ordinary skill in the art would have expected to improve the hardness of Matsufuji et al. with a mixture of nanoparticles of different particle sizes.

Applicant argues, “Here, in contrast to the allegations in the Office Action, Matsfuji merely discloses that since the compatibility between the inorganic fine particles and binder polymer is poor, if the two materials are merely mixed, the interface between the two materials is easily broken so causing cracks in the cured film. See Matsufuji at [0103]. While Matsufuji discloses the curve value of the hard coating film having antireflective properties, the method and condition for evaluating the curl value are completely different from those for the bending durability as claimed” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the compabilizing the inorganic find particles with the binder polymer alone will not improve hardness, but not dramatically. As discussed in the previous office action, the hardness is the result of the combined teachings of the references.
Second, the Examiner did not cite the curve value of Matsufuji as evidence of bending durability. Therefore, Applicant’s comments regarding the curve value are not relevant to the rejection as it was written.

Applicant argues, “Further, Nakajima discloses that a laminate having a hard coat layer provided on a polyethylene terephthalate film has a bending resistance test value of 16 mm or less according to JIS K5600-5-1: 1999. See Nakajima at [0060]” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “In contrast to Nakajima and Matsufuji, the specification on pages 6 – 9 discloses that a flexible plastic film having the combination of a support substrate that has an elastic modulus of 4 to 9 GPa as measured according to ASTM D882, and has a thickness of 20 to 80 µm, an ultraviolet curable coating layer that includes a crosslinked copolymer of a 3- to 6- functional acrylate-based binder and a 7- to 20-functional urethane acrylate-based binder, and inorganic fine particles having a mean particle diameter of 15 – 100 nm, is able to achieve a film where cracks do not occur. See also specification at p. 16, lines 21 – 23” (Remarks, Pgs. 12 – 13).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as discussed in the §112 (a) above, Applicant’s specification does not teach a hard coat where cracks do not occur.
Second, as discussed above, Matsufji teaches a flexible plastic film compsed of an ultraviolet curable coating layer that includes a crosslinked copolymer of a 3- to 6- functional acrylate-based binder composed of and inorganic fine particles having a mean particle diameter of 15 – 100 nm, a support substrate that has an elastic modulus of 4 to 9 GPa as measured according to ASTM D882, and has a thickness of 20 to 80 µm. Nakajima et al. teaches an ultraviolet curable coating layer that includes a crosslinked copolymer of a 3- to 6- functional acrylate-based binder and a 7- to 20-functional urethane acrylate-based binder.
The claimed properties would flow naturally from the combined teachings of the cited references.

Applicant argues, “Comparative Examples 1 and 15, using a substrate with a thickness in the claimed range (i.e., 35 µm), but an elastic modulus below the claimed range (i.e., 3.1 GPa) resulted in a film with a pencil hardness of only 4H. In addition, Comparative, Example 7 and 16 using a substrate with an elastic modulus in the claimed range (i.e., 4.2 GPa, respectively), but a substrate thickness above and outside the claimed range (i.e., 125 and 250 µm, respectively) failed to achieve the flexibility and the bending durability of the claimed invention. Specifically, Comparative Examples 7 and 16 showed crack formation of cracks in the plastic film of 3 mm in length or more and after repeating the folding and spreading process continuously after only 10,000 times in the Bending Durability test. Thus, the specification and working examples demonstrate that the combination of the thickness of the substrate, the composition of the coating layer, and the elastic modulus of the substrate is able to achieve a high pencil hardness and excellent bending durability at the same time. See specification at p. 16, lines 18 – 21…
“Matsufuji discloses a broad elastic modulus range of 5 GPa to 15 GPa (see Matsufuji at [00213] and a broad range of support substrate thickness of 20 to 500 µm (see id. at [0052]). In fact, Matsufuji prefers a dual layer substrate with a thickness of 50 to 300 µm (see id. at [0071]). In all 8 support substrate working examples, Matsufuji used a thickness well above the claimed range. See Table 3. The working examples in Nakajima uses a support substrate thickness of either 188 µm or 100 µm. See Nakajima at [0084] – [0086]. Thus, the claimed combination of the thickness of the substrate, the composition of the coating layer, and the elastic modulus of the substrate that are combined as claimed to achieve a high hardness and excellent bending durability at the same time would have been unexpected over the cited references, alone or in combination” (Remarks, Pgs. 13 – 14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Matsufji teaches a flexible plastic film composed of an ultraviolet curable coating layer that includes a crosslinked copolymer of a 3- to 6- functional acrylate-based binder composed of and inorganic fine particles having a mean particle diameter of 15 – 100 nm, a support substrate that has an elastic modulus of 4 to 9 GPa as measured according to ASTM D882, and has a thickness of 20 to 80 µm. The composition of the coating layer is taught by the combination of cited references.
Additionally, the preferred embodiments taught by a reference are not a teaching away from the broader teachings of said reference. MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

None of Applicant’s comparative examples can be reasonably compared to the cited prior art. Therefore, Applicant has failed to demonstrate the flexible film of the prior would not have the claimed property. Applicant has also failed to demonstrate any unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781